DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The Affidavit under 37 CFR 1.132 filed August 5, 2022 is insufficient to overcome the rejection of claims 18-20 based upon 35 U.S.C. 103 as set forth in the last Office action because It would have been obvious to one of ordinary skill in the art to optimize the ratio of the outside diameter over the width of the retaining member such that the collar portion can pass through areas with tight clearances, requiring routine experimentation with predictable results. The diameter of the retaining member is a results effective variable; it is obvious that the size of the retaining member directly affects the overall outside width/diameter of an extension adapter. See Puzio, Fig. 25. It is also obvious that a reduction of the sized of the retaining member below a certain size will render the extension adapter incapable of transferring torque. See Puzio, Fig. 26. It is obvious that an attempt to optimize the outer diameter of the extension adapter would require the reduction in size of the internal working components, including the retaining member. See Puzio, Fig. 25.  The Inventor has not demonstrated any unexpected results, commercial success, long-felt but unsolved needs, failure of others, skeptism of experts, etc., only that he has optimized the minimum size of the retaining member as a function of the outer diameter of the tool such that the retaining member is large enough to transfer torque (Affidavit, Paragraph 6) and small enough (although not presently claimed) to allow for proper clearance within the tool (Affidavit, Paragraph 9). In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Based upon the cancellation of Claims 10-17, the Election/Restriction requirement included in the previous office action has been withdrawn.
The Claim interpretations under 35 U.S.C. 112(f) have been withdrawn.
Claim Objections
Claim 19 is objected to because of the following informalities:  There needs to be a space between the word “and” and “wherein” in Line 2 of Claim 19.  Appropriate correction is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weidelener et al. (EP 1245341 A2) in view of Puzio et al. (US 8,800,999 B2); in further view of Walters (US 3,922,011).
Regarding Claim 1, Weidelener (Fig. 7) discloses an extension adapter (10) configured to couple a tool bit (54) to a power tool, the power tool configured to drive the extension adapter and the tool bit (54) about a rotational axis, the extension adapter (10) comprising: a body (14) including a bore, the bore configured to receive the tool bit (54); a retaining member (72)  received within an aperture of the body (14); a spring (48) surrounding a portion of the body (14); and a collar (38) moveable between an unlocked position and a locked position (See Fig. 8), the unlocked position configured to allow the tool bit to be removed from the bore.
Weidelener does not disclose wherein the spring including an end adjacent the retaining member and a protrusion formed away from the end, the protrusion being received within the aperture to bias the retaining member into a first position in which a portion of the retaining member extends into the bore; or wherein, while the collar (38) is maintained in the locked position (See Fig. 8), the body is configured to slidably receive the tool bit such that the portion of the retaining member is received in a groove of the tool bit to secure the tool bit to the body; the spring including a first end wrapped around an outer surface of the body adjacent the aperture, a second end opposite the first end and located further than the first end from the aperture.
However, Puzio (Fig. ‘s 25-27) teaches a hand-held machine tool coupling devices that comprised of a spring (130) including an end adjacent the retaining member and a protrusion (130b, See Fig. 25 and Col. 8, Line 65) formed away from the end (See Fig. 25), the protrusion (130b) being received within the aperture (128) to bias the retaining member (126) into a first position in which a portion of the retaining member (126) extends into the bore; or wherein, while the collar (122) is maintained in the locked position, the body (112) is configured to slidably receive the tool bit (16) such that the portion of the retaining member (126) is received in a groove (32) of the tool bit (16) to secure the tool bit (16) to the body (112).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extension adapter of Weidelener to comprise of a spring including an end adjacent the retaining member and a protrusion formed away from the end, the protrusion being received within the aperture to bias the retaining member into a first position in which a portion of the retaining member extends into the bore; or wherein, while the collar is maintained in the locked position , the body is configured to slidably receive the tool bit such that the portion of the retaining member is received in a groove of the tool bit to secure the tool bit to the body, as taught by Puzio, as a simple substitution of parts, for the purpose of allowing a user to more efficiently install a tool bit in the bore without having to slide the collar back.
To the extent that Applicant may argue that the embodiment of Puzio Fig. 25-27 does not explicitly teach wherein, while the collar (122) is maintained in the locked position, the body (112) is configured to slidably receive the tool bit (16) such that the portion of the retaining member (126) is received in a groove (32) of the tool bit (16) to secure the tool bit (16) to the body (112), it would have been obvious, to one of ordinary skill in the art, to modify embodiment of Fig. 25-27 of Puzio to further include wherein, while the collar (122) is maintained in the locked position, the body (112) is configured to slidably receive the tool bit (16) such that the portion of the retaining member (126) is received in a groove (32) of the tool bit (16) to secure the tool bit (16) to the body (112) as explicitly taught by Fig. 1-6 of Puzio, for the purpose of requiring an operator to only actuate the components only upon tool bit removal.  See Puzio, Col. 1, Lines 64-67.
Weidelener, as modified by Puzio, does not disclose wherein the spring (Puzio, 130) includes a first end wrapped around an outer surface of the body adjacent the aperture.

    PNG
    media_image1.png
    213
    265
    media_image1.png
    Greyscale
However, changes in shape absent persuasive evidence that a particular configuration is significant, without any new or unexpected results does not establish patentability over the prior art. See MPEP 2144.04.IV.B. Furthermore, Walters teaches a coupling device comprising of a spring (44) with a first end wrapped around the outer surface of its body (32) adjacent the aperture (34).  See Walters, Fig.’s 1-4. In this case, changing the shape of the first end of the spring of Weidelener, as modified by Puzio, to wrap around the outer surface of the body adjacent the aperture, as taught by Walters, would have been obvious as a matter of design choice, without affecting the principal operation of the device, for the purpose of supporting the spring on both sides of the aperture, thus reducing stresses on the spring and the body. It is further noted that the specification does not disclose any criticality of the spring wrapping around the outer surface of the body.
Regarding Claim 2, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, wherein the collar (Puzio, 22/122) includes an inwardly protruding step (Puzio, 32/145), wherein the retaining member (Puzio, 26/126) is seated on an inner surface (Puzio, 32C, see Puzio, Fig. 4) of the inwardly protruding step (Puzio, 32/145) when in the first position (See Puzio, Fig, 6), and wherein the body is configured to slidably receive the tool bit  (Puzio, 16; Weidelener, 54) such that the tool bit (Puzio, 16; Weidelener, 54) contacts the retaining member (Puzio, 26/126) and pushes the retaining member (Puzio, 26/126) off the inner surface (Puzio, 32C) into a second position (Puzio, Fig. 7) before the portion of the retaining member (Puzio, 126) is received in the groove (Puzio, 70; Weidelener, 35) of the tool bit (Puzio, 16; Weidelener, 54).
Regarding Claim 3, Weidelener, as modified, discloses the extension adapter of Claim 2, as previously discussed above, further comprising a biasing member (Puzio, 36/136) contacting the inwardly protruding step (Puzio, 32/145) to bias the collar (Puzio, 22/122; Weidelener, 38) into the locked position.
Regarding Claim 4, Weidelener, as modified, discloses the extension adapter of Claim 2, as previously discussed above, wherein the body is configured to slidably receive the tool bit (Puzio, 16; Weidelener, 54) such that the retaining member (Puzio, 26/126) slides along a ramp surface (Puzio, 32a/b) of the inwardly protruding step (Puzio, 32/145) onto the inner surface to be received in the groove (Puzio, 70; Weidelener, 35) of the tool bit (Puzio, 16; Weidelener, 54) after the retaining member (Puzio, 26/126) is moved into the second position.
Regarding Claim 5, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, wherein the body is configured to allow movement of the tool bit (Puzio, 16; Weidelener, 54) in a direction along the rotational axis when the tool bit (Puzio, 16; Weidelener, 54) is secured to the body.
Regarding Claim 6, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, further comprising an extension shaft (Weidelener, 56) coupled to the body such that the extension shaft is moveable in a direction along the rotational axis, wherein the extension shaft is configured to be selectively coupled to a chuck of the power tool. See Weidelener, Fig. 10.
Regarding Claim 9, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, wherein the bore is defined by an inner surface of the body having a first diameter, wherein the collar includes a maximum outer diameter.
Weidelener, as modified, may not explicitly disclose wherein a ratio of the maximum outer diameter of the collar over the first diameter of the body is less than 2.5.portion can pass through areas with tight clearances, requiring routine experimentation with predictable results.
Regarding Claim 18, Weidelener, as modified, discloses an extension adapter configured to couple a tool bit to a power tool, the power tool configured to drive the extension adapter and the tool bit about a rotational axis, the extension adapter comprising: a body including a bore, the bore configured to receive the tool bit; a retaining member (Weidelener 72; Puzio 26/126) received within an aperture of the body, the retaining member (Weidelener 72; Puzio 26/126) including a major dimension; and a collar (Weidelener 38; Puzio 22/1222) moveable between an unlocked position and a locked position, the unlocked position configured to allow the tool bit to be removed from the bore, the locked position configured to secure the tool bit to the body; wherein the extension adapter includes a maximum outer diameter, and 
Weidelener, as modified, may not explicitly disclose wherein the extension adapter includes a maximum outer diameter less than 1 inch, and a ratio of the maximum outer diameter of the extension adapter over the major dimension of the retaining member is equal to or less than 4.7.
However, Weidelener, Fig. 1-11 provide a graphical representation that demonstrates wherein a maximum outer diameter of the collar over the major dimension of the retaining member is equal to or less than 4.7. It would have been obvious to one of ordinary skill in the art to optimize the ratio of the outside diameter over the width of the retaining member such that the collar portion can pass through areas with tight clearances, requiring routine experimentation with predictable results. Additionally, it has been held that changes in size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art with the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality of the ratio of 4.7 or any evidence of unexpected results.
Weidelener, Fig. 1-11 provide a graphical representation that demonstrates a maximum outer diameter of the extension adapter. Weidelener, as modified, may not explicitly disclose wherein the maximum outer diameter is less than 1 inch.  However, it would have been obvious to one of ordinary skill in the art to optimize the diameter of the outside diameter such that the collar portion can pass through areas with tight clearances (areas with 1 inch or less in diameter), requiring routine experimentation with predictable results. There would be no difference in the performance of the prior art if you scaled/sized the relative dimensions of the Weidelener, as modified, such that the maximum outer diameter is less than 1 inch.
Regarding Claim 19, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 9, and 18.
Regarding Claim 20, Weidelener, as modified, meets all of the limitations as best understood, as applied to Claims 1, 5, and 18-19.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weidelener et al. in view of Puzio et al., in view of Walters; in further view of Thompson et al. (US 6,920,810 B1).
Regarding Claim 7, Weidelener, as modified, discloses the extension adapter of Claim 6, as previously discussed above, further comprising a rear end cover (Weidelener, 74) coupled to the body, wherein a gasket (Weidelener, 20) is captured on the inner wall of the body 
Weidelener, as modified, does not disclose wherein the gasket is captured between the rear end cover and the body.
However, Thompson (Fig. 4) teaches a tool connection device comprising of a gasket (41) that is captured between the end cover and the body (45).

    PNG
    media_image2.png
    460
    497
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extension adapter of Weidelener, as modified, wherein the gasket is captured between the rear end cover and the body, as taught by Thompson, for the purpose of positioning the gasket closer to the entry point of the body to eliminate the potential for debris building up within the bore in an area of the adapter in which debris cannot be seen or easily removed, requiring routine experimentation with predictable results.  Additionally, it has been held that rearrangement of parts, which does not modify the operation of the device, is not patentably significant.  See MPEP 2144.04.VI.B.
Regarding Claim 8, Weidelener, as modified, discloses the extension adapter of Claim 1, as previously discussed above, further comprising a front end cover (Weidelener, 76) coupled to the body, wherein a gasket (Weidelener, 722) is captured is captured on the inner wall of the body 
Weidelener, does not disclose wherein the gasket is captured between the front end cover and the body.
However, Thompson (Fig. 4) teaches a tool connection device comprising of a gasket (41) that is captured between the end cover and the body (45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the extension adapter of Weidelener  wherein the gasket is captured between the front end cover and the body, as taught by Thompson, for the purpose of positioning the gasket closer to the entry point of the body to eliminate the potential for debris building up within the bore in an area of the adapter in which debris cannot be seen or easily removed, requiring routine experimentation with predictable results.  Additionally, it has been held that rearrangement of parts, which does not modify the operation of the device, is not patentably significant.  See MPEP 2144.04.VI.B.
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. The Examiner offers the following explanations:
With respect to Claim 1, a change in shape, absent evidence of unexpected results, does not establish patentability. Moreover, Walters teaches what Weidelener and Puzio lacks and it would have been obvious to further modify Weidelener, as modified by Puzio, wherein the spring end wraps around the body, as taught by Walters, for the purpose of supporting the spring on both sides of the aperture. See 35 U.S.C. 103 rejection of Claim 1 above.
With respect to Claim 18, the diameter of the retaining member is a results effective variable; it is obvious that the size of the retaining member directly affects the overall outside width/diameter of an extension adapter. See Puzio, Fig. 25. It is also obvious that a reduction of the sized of the retaining member below a certain size will render the extension adapter incapable of transferring torque. See Puzio, Fig. 26. It is obvious that an attempt to optimize the outer diameter of the extension adapter would require the reduction in size of the internal working components, including the retaining member. See Puzio, Fig. 25.  The Inventor has not demonstrated any unexpected results, commercial success, long-felt but unsolved needs, failure of others, skeptism of experts, etc., only that he has optimized the minimum size of the retaining member as a function of the outer diameter of the tool such that the retaining member is large enough to transfer torque (Affidavit, Paragraph 6) and small enough (although not presently claimed) to allow for proper clearance within the tool (Affidavit, Paragraph 9). In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723